,-




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

     CLARENCE PEOPLES, et aI.,                     )
                                                   )
                    Plaintiffs,                    )
                                                   )
                    v.                             )       Civ. Action No. 09-27 (RJL)
                                                   )
     JOHN E. POTTER, et aI.,                       )
                                                   )
                    Defendants.
                                                   )r/z--
                                       MEMORANDUM ORDER
                                       (October +,2009) [# 12]

            Plaintiff, Clarence Peoples, I brought this action against defendants, John Potter and

     Alexander Lazaroff, seeking damages for alleged race-based employment discrimination.

     Presently before the Court is defendants' Motion to Dismiss claiming that Peoples has failed

     to exhaust his administrative remedies. For the following reasons, the Court GRANTS

     defendants' motion.

            Local Rule of Civil Procedure 7(b) provides that an opposing party has 11 days to file

     a memorandum in opposition to the motion and if such party fails to do so, the court may

     treat the motion as conceded. LCvR. 7(b). This rule is a "docket-management tool that

     facilitates efficient and effective resolution of motions by requiring the prompt joining of

     issues." Fox v. American Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004). In Fox, the

     D.C. Circuit affirmed the District Court's holding that "because the plaintiffs failed to



            I A second plaintiff, Hallad Little, stipulated to dismissal of his case with prejudice on

     April 10, 2009 [# 11].
respond to the defendant's ... motion, the court treats the motion as conceded and grants the

motion." Id. (citations omitted). Whether to treat the motion as conceded under Local Rule

of Civil Procedure 7(b) is highly discretionary; and our Circuit Court has noted that "where

the district court relies on the absence of a response as a basis for treating the motion as

conceded, [the D.C. Circuit will] honor its enforcement of the rule." Twelve John Does v.

District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997).

       In light of the fact that plaintiff failed to file an opposition to defendants' motion to

dismiss, even when the Court issued an Order requiring the plaintiff to do so or face the

consequences of it being treated as conceded, [# 13], the Court will treat defendants' motion

as conceded. LCvR 7(b). Therefore, in light of the plaintiffs concession and based on a

review of the pleadings, the relevant law cited therein, and the record, it is hereby

       ORDERED that defendants' Motion to Dismiss [# 12] is GRANTED, and it is further

       ORDERED that judgment be entered in favor of the defendants. This is a final

appealable Order.

       SO ORDERED.




                                                          United States District Judge




                                              2